DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-18 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Hlavinka et al., US 2003/0214874 (Hlavinka).
Regarding claim 1, Hlavinka discloses an irradiation device (abstract, figs. 12-14, 27) comprising:
A processing container (REF 35) including a first chamber (top of REF 35, REF 3510, fig. 27), a second chamber (bottom of REF 35, REF 3520, fig. 27) and 
A rotatable table (REF 400, 410, figs. 12-14) on which the processing container (REF 35) is mounted, the table having a first state (REF 35 at top of REF 410) wherein the first chamber is disposed at a higher elevation than the second chamber and a second state (REF 35 at bottom of REF 410) wherein the second chamber is disposed at a higher elevation than the first chamber; and
A UV light source disposed proximate to the narrow passage and configured to irradiate fluid passing through the narrow passage (¶ 0010, 0019, 0062-0063).
Regarding claim 2, Hlavinka discloses a device wherein the first chamber (REF 3510, fig. 27) has a curved wall that defines a first volume, the curved wall tapering to define the at least one narrow passage (REF 3700) at least in part, and the second chamber (REF 3520) has a curved wall that defines a second volume, the curved wall tapering to define the at least one narrow passage at least in part.
Regarding claims 3-5, Hlavinka discloses additional embodiments (¶ 0054, see “US 2002/0138066), hereinafter referred to as “Manica”) where the container (Manica, figs. 13-14) comprises a plurality of narrow passages (separated by REF 699) in fluid communication at a first end with the first chamber and at a second end with the second chamber.  Manica further discloses that the container comprises a passage in fluid communication with the first chamber at a first end and the second chamber at the second end, the passage having a passage wall (enclosure of figs. 13-14) and a plurality of baffles (REF 699, see “sub-compartments”, ¶ 0065) disposed in the passage 
Regarding claim 6, Hlavinka discloses a device wherein the first chamber has a different shape than the second chamber (figs. 12-13 accommodating fluidic connectors).
Regarding claim 7, Hlavinka discloses a device wherein the container has a longitudinal axis and a lateral axis, and the first and second chambers have a length in a direction of the longitudinal axis and a width in a direction of the lateral axis, and at least one of the length and the width of the first chamber (proximate to REF 3700) is different than the at least one of the length and the width of the second chamber (at the widest section of REF 3520).
Regarding claim 8, Hlavinka discloses a device wherein the container comprises at least one port (see ports proximate to the first chamber, figs. 13, 27) to permit fluid communication with the first chamber or the second chamber.
Regarding claims 9-10, Hlavinka discloses a device wherein the first chamber and the second chamber are disposed along a longitudinal axis (from REF 3510 to REF 3520) of the processing chamber, and the table is rotatable about a table axis that is orthogonal to the longitudinal axis (fig. 14).
Regarding claim 11, Hlavinka discloses a device wherein the table has a table surface (REF 410) on which or to which the processing chamber (REF 35) is attached (via REF 471/472), and the table axis (i.e. ‘z’ axis) is orthogonal to the table surface.
Regarding claim 12, Hlavinka discloses a device wherein the table revolves about the table axis to move the first and second chambers between the first and second states (fig. 14).
Regarding claim 13, Hlavinka discloses a device further comprising a motor attached to the table to rotate the table about the table axis (Claim 28).
Regarding claim 15, Hlavinka discloses a device wherein the UV light source comprises an array of UV LEDs (¶ 0068, Claim 31).
Regarding claim 16, Hlavinka discloses a system for processing biological fluid (abstract, fig.1) comprising:
A cell separator (¶ 0047) configured to separate a biological fluid into at least two streams of cell components; and
An irradiation system as relied upon above, the processing container couplable to the cell separator (via fluidic connectors disposed proximate the first chamber) to receive the cell components of the at least one of the at least two streams.
Regarding claim 17, Hlavinka discloses a system wherein the cell separator comprises a reusable apparatus (¶ 0047) and a disposable fluid circuit (REF 31, fig. 5) mounted to or on the reusable apparatus, the fluid circuit couplable to the processing chamber (fig. 5).
Regarding claim 18, Hlavinka discloses a system wherein the processing container is detachable from the fluid circuit (via fluidic connectors disposed proximate the first chamber).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavinka.
Regarding claim 14, while Hlavinka does not explicitly disclose a controller coupled to the motor to actuate the motor to rotate the table about the table axis, it would have been obvious to one having ordinary skill in the art to broadly provide a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779